DETAILED ACTION


EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with applicant attorney Carl T. Reed, Reg. # 45454 on 01/04/2022. 

Amended as follows:

2. (Cancelled)

3. (Currently Amended) The image reading apparatus according to claim 1 wherein the first transporting mode includes a period in which largest set velocity value in transporting the original when the original is discharged outside of the apparatus while receiving sending force from, among the first transport roller and the second transport roller, the second transport roller alone after reading is completed is set lower than =e largest set velocity value in transporting the original when reading is performed while the original receives sending force from, among the first transport roller and the second transport roller, the second transport roller alone.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGUSSIE W WORKU whose telephone number is (571)272-7472. The examiner can normally be reached 6:30 am-3:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEGUSSIE WORKU/Primary Examiner, Art Unit 2677